TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00672-CR


Stacey Bo Williamson, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 68423, THE HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant's appointed counsel on appeal, Mr. W.W. Torrey, has filed a motion to
withdraw as counsel.  In his motion, counsel seeks to withdraw and requests that this Court appoint
a substitute attorney to represent appellant in the instant appeal.
		This Court does not have authority to appoint counsel to represent indigent
defendants on appeal.  The district court has the responsibility for appointing counsel to represent
indigent defendants as well as the authority to relieve or replace appointed counsel upon a finding
of good cause.  Tex. Code Crim. Proc. Ann. arts. 1.051(d), 26.04(j)(2) (West Supp. 2012).  Thus,
when counsel is appointed by the trial court to represent an indigent defendant on appeal, it is the
trial court's responsibility to relieve or replace counsel even after the appellate record has been
filed.  See Enriquez v. State, 999 S.W.2d 906, 907 (Tex. App.--Waco 1999, no pet.); see also
Meza v. State, 206 S.W.3d 684, 686 (Tex. Crim. App. 2006).
		This Court may not grant the instant motion because the effect would be to leave the
indigent appellant without counsel.  We therefore abate the appeal and remand the cause to the trial
court for determination of this motion.  If the district court determines that good cause exists to
relieve Mr. Torrey of his duties and replace him with substitute counsel, the district court shall
permit counsel to withdraw and promptly appoint substitute counsel for the appeal of this cause.  A
copy of the court's order appointing substitute counsel and the court's order granting counsel's
withdrawal shall be forwarded to this Court.

						__________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Goodwin and Field
Abated and Remanded
Filed:   January 25, 2013
Do Not Publish